Citation Nr: 1424690	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to August 1975. This matter comes before the Board of Veterans Appeals (Board) on appeal from an July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The purpose of this remand is to obtain an opinion on the functional effects of the Veteran's service-connected disabilities on his employability.

The Veteran is presently service-connected for bilateral hearing loss at 60 percent disabling; an acquired psychiatric disorder at 50  percent disabling; pseudophakia of the left eye at 30 percent disabling;  nocturian and urinary urgency at 20 percent disabling; tinnitus at 10 percent disabling; and erectile dysfunction at 0 percent disabling.  His combined rating is 90 percent, effective November 5, 2013.  The Veteran meets the scheduler criteria for TDIU.

Although the Veteran underwent VA examinations in November 2013 for his service-connected disorders and the examiners commented on the effects of his individual disabilities on his employability, a comprehensive evaluation and opinion was not provided regarding the effects of his disabilities taken together.  In particular, no examiner elicited information regarding the Veteran's educational and employment history.  In addition, the Veteran's disabilities are varied, to include orthopedic, psychiatric, and hearing and sight-based.  The Board finds that in this particular circumstance a social and industrial examination is necessary.  Therefore, remand for an opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a social and industrial survey, or other similar examination to determine the functional effects of the Veteran's service-connected disabilities on employment.  The examiner is to be provided access to the claims folder, a copy of this remand, and the electronic claims file.  The examiner must specify in the report that the electronic claims file has been reviewed.  

In accordance with the latest worksheets for rating the Veteran's service-connected disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and functional impairment caused by the service connected disabilities.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Thereafter, the examiner should provide an opinion concerning the impact of the service-connected disabilities, taken together, on the Veteran's ability to obtain and retain substantially gainful employment consistent with his education and experience, without consideration of his age. The examiner must provide a complete explanation for any opinions expressed. If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should indicate why such an opinion would be speculative. 

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

